Case 7:20-cv-06316-VB Document 26 Filed 04/01/21 Pagelofl  }

ii : : :
if oss os :
ee i:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

tala latata tara ata latatatatatatate al atatataltalatatatalatatatalalatatatatatalatatetatatatatatate X + - / -~2ZI :
CHEVAL SMITH, :
Plaintiff, :
v. : ORDER OF DISMISSAL
CABRINI OF WESTCHESTER, INC., : 20 CV 6316 (VB)
Defendant. :
we we we re ee eee wn ee ene nee eee ee eee eee eee ee ee eee ee x

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than May 3, 2021. To be clear, any
application to restore the action must be filed by May 3, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: April 1, 2021

White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 
